DWIGHT, P. J.
The plaintiff claims damages for a wrong done Mm by the defendants, wMch had the effect to cause contractors and employers in his trade and calling to refuse to employ him, and thus rendered him unable to obtain employment, and deprived him of Ms means of earning a livelihood. The order appealed from requires the plaintiff, by a bill of particulars, to specify the names and addresses of the contractors and employers who have thus been influenced to refuse him employment. The requirement seems to be very reasonable, and one to wMch no objection can be made on the merits. It is no answer to it to say that the defendants have already answered in the action, and denied all the allegations of which the particulars are sought. Of course, if the defendants are innocent of any wrong of the character charged against them, they know their innocence, and can assert it; but they cannot for that reason know what particular acts of wrong or items of damage the plaintiff will attempt to prove, and of these particulars they have a right to be informed. They are not, necessarily, seeMng to discover what the plaintiff’s evidence is to be, but what matters the plaintiff will attempt to prove. The case seems to be *622strictly within the doctrine of Printing Co. v. Adams (Sup.) 8 N. Y. Supp. 276; Childs v. Tuttle, 48 Hun, 228, and Williams v. Folsom (Sup.) 13 N. Y. Supp. 712, in which bills of particulars were allowed in cases very similar to the present.
The only objection which seems to call for discussion is that on the ground -of loches. The fact that the motion was deferred until after answer served is not necessarily an objection. The defendants may, and, if their answer is true, must, have had knowledge of their entire innocence of the charge made against them, and thus have been able to answer by a general denial, when, without particular specifications of the charge, they may have been wholly unable to prepare for trial. The question for a defendant in such case is not, what is the truth, but what is the untruth, which the plaintiff will attempt to establish? The delay in making the motion is in a manner, certainly, accounted for by the pendency of negotiations for an adjustment of differences between the parties. That is a good reason, as far as it goes, for a suspension of hostilities; and, for the rest, the suggestion of the learned judge ■at the special term is probably a sufficient answer, viz. that, so far as appears, the plaintiff can as easily furnish the particulars asked for now as he could have done at any earlier stage of the action. We think the order is right, and should be affirmed. All concur.
•Order appealed from affirmed, with $10 costs and disbursements.